Citation Nr: 0947201	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-03 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to December 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board previously remanded this claim in October 2008 for 
additional development and consideration.  Unfortunately, the 
Board must again remand the claim of entitlement to service 
connection for type II diabetes mellitus.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus.  
He contends that he was exposed to herbicides during active 
military service and that his diabetes is the result of such 
exposure.

If a veteran was exposed to an "herbicide agent" during 
active military service, certain diseases, such as Type II 
diabetes mellitus, are presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are satisfied.  A 
record of the disease during service is not required, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also met.  38 U.S.C.A. § 1116(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2007).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation to the Republic of Vietnam.  Id.

In a prior remand from October 2008 the Board indicated that 
the Veteran's claims file contained no evidence of record 
establishing that the Veteran ever served in Vietnam.  His 
service treatment and personnel records do not reflect 
service in Vietnam.  Instead, they indicate that he served in 
both Kansas and Thailand.  The Veteran has argued that his 
service in Vietnam occurred in February 1965 and December 
1966 while in transit to and from his service station in 
Thailand and has provided a buddy statement supporting his 
claim to have been in Vietnam in December 1966.  In December 
2005 the Veteran provided identifying information for the 
author of the letter, including his rank, unit and serial 
numbers.  

The record reflects that the RO has twice now requested that 
the National Personnel Record Center (NPRC) provide the 
Veteran's service treatment records and dates of any service 
in Vietnam, first in July 2005 and again in January 2009.  
Both times the NPRC replied that they were unable to verify 
service in Vietnam.  

What is problematic in this case is that the RO has failed to 
comply with the remand directives issued by the Board in the 
October 2008 remand.  Specifically, the RO/AMC failed to 
contact the U.S. Air Force and the Joint Service Records 
Research Center (JSRRC) to seek to obtain specific details of 
the Veteran's reported visits to Vietnam in 1965 and 1966.

Therefore, pursuant to VA's duty to assist the Veteran, the 
Board believes that remand is again necessary and that 
additional attempts should be made to verify the Veteran's 
reported service in Vietnam.  Because the question of the 
Veteran's presence in Vietnam is critical in this case, a 
request for the Veteran's unit records for the period in 
question should be made, as well as an attempt to obtain any 
travel vouchers or financial records, by using the Veteran's 
service numbers.  Furthermore, the RO/AMC should search for 
morning reports or any other regularly kept records for the 
time the Veteran may have been in Vietnam that might verify 
the Veteran's service in the Republic of Vietnam.  In 
particularly, an attempt to obtain any flight manifests which 
would reflect his arrival or departure from DaNang Airfield 
must be made.

In addition, the Veteran's representative has pointed out 
that the RO/AMC has not attempted to obtain more detailed 
information from the Veteran with regard to his reported time 
in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative in writing and 
request that he submit detailed 
information regarding the number of times, 
the dates, locations and unit assignments 
while he was in the Republic of Vietnam.  
He should also be advised to submit any 
photographs, letters of other materials in 
his possession that include identifiable 
elements relating his reported presence in 
the Republic of Vietnam. 

2.  The RO/AMC must contact the U.S. Air 
Force and the Joint Service Records 
Research Center (JSRRC) and seek to obtain 
specific details of the Veteran's reported 
stopovers in Vietnam in 1965 and 1966.  
Using details provided by the Veteran and 
the buddy statement submitted by the 
Veteran the RO/AMC should provide the best 
and most specific information available 
regarding the reported dates of the 
Veteran's claimed visits to Vietnam.  
JSRRC should be requested to provide 
morning reports, flight manifests and unit 
records in an attempt to verify the 
Veteran's statements.  Any source where 
pertinent records might be archived must 
also be contacted.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



